Citation Nr: 1124057	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-28 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for the residuals of an injury to the left shoulder.

5.  Entitlement to service connection for gastrointestinal reflux disease (GERD) and/or chronic gastroenteritis.

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, and to include being secondary to a service-connected disability.  

7.  Entitlement to service connection pursuant to 38 U.S.C.A. § 1151 for a cardiac disorder.  

8.  Entitlement to service connection pursuant to 38 U.S.C.A. § 1151 for the residuals of bladder cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active duty service in the United States Air Force from June 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2005, October 2007, and January 2009 of the New Orleans, Louisiana, Regional Office (RO), of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  Subsequent to his appeal, the appellant provided testimony before the undersigned Veterans Law Judge (AVLJ) via a videoconference hearing.  This occurred in February 2011.  Shortly after the hearing, the appellant submitted additional evidence along with a waiver of initial RO consideration.  A transcript of that hearing was produced and has been included in the claims folder for review.

Except for the issue of entitlement to service connection for a lower back disability, the remaining issues are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant has asserted that while he was in service, an aircraft hatch fell on top of him, causing an injury to the lower back.

2.  The appellant now suffers from chronic low back syndrome.  

3.  A medical professional has opined that the appellant's current low back disability began when the appellant injured his back while on active duty.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's lower back disability began during or was otherwise caused by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision on the issue of entitlement to service connection for a lower back disability.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in- service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The Court has further held that ". . . where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has also opined that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The appellant has asserted that he now suffers from a back disability that began in or was caused by his four years of active duty service in the US Air Force.  During his testimony before the Board, the appellant asserted that while performing his duties as an airplane mechanic, a hatch from an RB-47 (the Boeing B-47 strato-jet) fell onto his head and back.  Per the appellant, he went to the infirmary and was given a couple of days of bedrest in the barracks before returning to full duty.  The appellant further testified that when he returned to CONUS and while he had a weekend pass, he was involved in an automobile accident.  He has asserted that he also injured his back in that accident.  Following his release from service, the appellant has claimed that he continued to suffer from back pain and limitation of motion, and has continued to experience restrictions of the back to the present day.  

A review of the appellant's service medical treatment records indicates that he sought treatment for back pain in October 1964.  He received treatment and returned to full duty.  A second record from May 1965 partially confirms the appellant's story concerning the airplane hatch.  More specifically, during his testimony, he stated that he lacerated a finger when attempted to get out of the way of the falling hatch.  The May 1965 record confirms treatment for the lacerated finger.  Unfortunately, that same record does not contain any complaints involving the lower back.  Finally, the Board would note that when the appellant left the service and underwent an end-of-enlistment physical, the appellant's back was determined to be "normal".

Nearly forty years later, in 2005, the appellant filed for VA compensation benefits.  At that time, he requested service connection for a lower back disability.  To support his claim for benefits, the appellant submitted a statement, circa March 2005, that described the hatch incident along with the laceration of his finger.  It was the description that the appellant provided six years later when he testified before the undersigned Veterans Law Judge.

Following his submissions, the appellant's VA medical records were obtained and included in the claims folder for review by the RO.  The VA medical records, stemming from 2000 to 2005, did show repeated complaints and treatment involving the lower back.  However, the same records did not contain any type of opinion by any medical professional linking the current symptoms with the appellant's purported inservice injury.  

Subsequently, the RO issued a determination on the appellant's claim.  In April 2005, the RO found that the evidence did not support the appellant's claim for entitlement to service connection for a lower back disability.  The appellant was notified of this action and he then appealed.  

Following his submission of a notice of disagreement, the appellant then proffered a letter written to the VA from the appellant's chiropractor.  The letter was dated July 2007.  The examiner stated that the appellant was suffering from "chronic low back syndrome."  He further wrote:

	. . . It is this physician's opinion, in light of the absence of subsequent trauma, that the patient's current, and on-going, complaints are a result of injuries sustained in 1965.  It is quit[e] often that this clinic treats chronic conditions stemming from injuries sustained years, or decades, prior to presentation to this office.  The condition will often go unnoticed, undiagnosed, undocumented and, therefore, untreated by health care personnel at the time of an apparently benign yet precipitating factor. . . . 

Additional records have been obtained and submitted on behalf of the appellant.  These records show repeated physical therapy treatment of the appellant for his lower back condition.  There are no other medical opinions concerning the appellant's lower back disability contained within the file.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements over the long course of this appeal have been affirmed, or at least bolstered, by the chiropractor's opinion of July 2007.  His limited statements concerning the in-service injury and the chronicity of symptoms that he has experienced since that injury have remained consistent through this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the claims folder contains a medical opinion that supports the appellant's lay assertions and also provides additional information concerning the chronicity of the condition.  With respect to the opinion, the doctor pointed to established facts in his opinion.  The Board further notes that the examiner provided an analysis which bolstered his statements.  Additionally, the doctor discussed the salient facts and he gave a complete rationale for all conclusions presented, as noted in the discussion above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Accordingly, the Board finds that the examiner's opinion is probative and may be used to assist in the granting of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The record presents a diagnosis of a lower back disability, and a private medical opinion, not contradicted by a VA examiner's opinion, that has etiologically linked the current lower back disability with an event that occurred in service.  Although the service medical treatment records are vague for any treatment involving the specific treatment that was given to the appellant when he was on active duty, the appellant has provided credible and probative information concerning the incident in question.  Thus, the Board finds that with the resolution of reasonable doubt in the appellant's favor, and as such, service connection for a lower back disability is warranted.


ORDER

Entitlement to service connection for a lower back disability is granted.  



REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, there is additional evidence that needs to be obtained in order to ensure a complete record and that all attempts to obtain those records have not been exhausted.

First, the record suggests that the appellant may have been in receipt of Social Security Administration benefits.  See Board Hearing Transcript, Page 14.  As such, these records may have an effect on the appellant's claim now before the Board.  The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, such Social Security records.  See 38 C.F.R. § 3.159(c) (2) (2010); see also Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  Because this information is needed in order to make a determination as to whether benefits may be paid to the appellant, the claim will be remanded so that this information may be obtained and included in the claims folder for possible review.  Therefore, the AMC/RO must obtain all available records relating to the appellant's claim and award for and of Social Security benefits.  

Second, a review of the claims folder suggests that the appellant's complete VA medical file may not be of record.  That is, in April 2005, the appellant sought out medical care at the VA Medical Center in New Orleans.  On the medical treatment record, it is suggested that the appellant received care through the VA health care system circa the year 2000 and before.  However, a review of the claims folder indicates that if the appellant did receive such care, none of those medical records have been obtained and included in the claims folder for review.  Moreover, a copy of the May 29, 2008, cardiology report (see June 12, 2008, outsourced consultation report) and the February 21, 2007, cardiology consult (see February 22, 2007, Consult Coordination Center note) are not of record.  Not only should the May 2008 and February 2007 report be obtained, but records prior to 2005 must be also acquired and included in the claims folder if the Board is to issue a decision on the merits of the appellant's claim based on a complete record.  Moreover, the missing treatment records must be associated with the claims folder prior to the appellant's re-examination (see below), so that the VA examiner may have a complete record of the appellant's treatment prior to this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the claim is also remanded so that the appellant's medical records may be obtained and included in the claims folder.

The Board would also note that the appellant has asserted that while he was on active duty, in May of 1965, he received treatment for gastroduodenitis.  More specifically, the record suggests that the treatment and hospitalization occurred between May 14, 1965, to May 16, 1965.  The hospitalization would have been at the Forbes Air Force Base, in Topeka, Kansas.  Although the appellant has asserted that he received said treatment, a review of the service medical records is negative for copies of the treatment records.  For some unknown reason, the RO did not attempt to obtain from the National Personnel Records Center (NPRC) the originals of those medical treatment records or any other records that might confirm the appellant's treatment.  Since service treatment records may impact the appellant's current claim, it is the determination of the Board that the claim must be remanded so that an attempt at obtaining these records may occur.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AMC must obtain any records of treatment for the Veteran from the above-noted facilities, and any other facility from which the Veteran has received care, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2010) as regards requests for records from Federal facilities.

Additionally, during his testimony before the Board, the appellant asserted that he now suffers from repeated flashbacks of an airplane crash that occurred while the appellant was performed temporary duty at Incirlik Air Force Base, near Adana, Turkey.  See Board Hearing Transcript, Page 36.  The appellant testified that an aircraft crashed, three crewmen were burned alive in front of him, and 50 caliber machine guns from the airplane "cooked off" during the crash and incineration.  He has maintained that he now suffers from a psychiatric disorder related to that event.  Alternatively, he contends that his psychiatric disorder is secondary to his now-service-connected lower back disability.  

A review of the claims folder shows that the RO has not developed the appellant's claim for PTSD.  Moreover, notice has not been provided to him concerning secondary service connection for his alternative theory of service connection for a psychiatric disorder.  Because the claim needs further development, this issue will be returned to the RO/AMC so that further action may occur.  

Also, because the claim is being returned for additional development, the Court has indicated that medical examinations should, if possible, take into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because this was not done, new examinations should be performed in keeping with the Court's pronouncements.  Moreover, those examinations will also provide additional insight into the appellant's claim and it will allow the VA/Board to address any assertions made by the appellant and his representative in support of the claim.

Additionally, the appellant has come before the VA asking that compensation be granted as a result of a lack of treatment he received for a cardiac condition and for bladder cancer.  He contends that as a result of a lack of treatment, the lack of proper care, and inadequate testing, two VA doctors misdiagnosed the appellant as not suffering from bladder cancer and a severe cardiac disability.  He maintains that "but for" his diligence in seeking second opinions, the bladder cancer and the severe cardiac disorder would not have been discovered and he would not have been capable of receiving the immediate care that he needed for both conditions.  

For § 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40- 97; Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b) (2010).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination. 
38 C.F.R. § 3.358(c)(1), (2) (2010).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the appellant.  38 C.F.R. § 3.358(c)(3) (2010).

After reviewing the statements made by the appellant and the available medical evidence in the claims folder, it is the opinion of the Board that the information does not provide the Board with all of the evidence needed in order to determine whether the appellant should be awarded compensation benefits in accordance with 38 U.S.C.A. § 1151.  Additional evidence by way of a medical opinion is necessary in order to adjudicate this claim.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC/RO for the following development:

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010), for the issues currently on appeal.  In this letter, the appellant should be provided notice in accordance with 38 C.F.R. § 3.159(e) (2010), that, when contacted, Doctor Jose Mejia did not have any records reflecting Dr. Mejia's treatment of the appellant.  The appellant should be told of the efforts VA made to obtain the evidence; that since Dr. Meija does not have those records, it is ultimately his responsibility to provide the evidence; and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain.  Moreover, the appellant should also be provided with the type of notice that is given for claims involving posttraumatic stress disorder and secondary service connection.  A copy of the letter sent should be included in the claims folder for review, and any information obtained as a result of this action should also be included in the claims folder.  

2.  The RO/AMC should contact the appellant and request that he identify all sources of medical treatment received since leaving the service in 1966, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  The appellant should be asked where he received treatment through the VA health care system and provide an approximate date as to when he began receiving care at each facility.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  

The RO/AMC should specifically print-out a copy of the scanned May 29, 2008, VA cardiology report (see June 12, 2008, outsourced consultation report) and the scanned February 21, 2007, VA cardiology consult (see February 22, 2007, Consult Coordination Center note).

The RO/AMC is hereby put on notice that the record suggests that the appellant obtained VA medical treatment from a VA facility in the New Orleans area prior to the year 2001.  

All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2010).

3.  The AMC/RO should request all documents pertaining to any award of benefits from the Social Security Administration (SSA), and specifically request a copy of any decision and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that he may have the opportunity to proffer those records, pursuant to 38 C.F.R. § 3.159(e).

4.  The RO/AMC should contact the National Personnel Records Center (NPRC) and attempt to obtain the hospitalization and treatment records of the appellant for the time period of May 14, 1965, to May 16, 1965, while he was stationed at the Forbes Air Force Base (Topeka, Kansas).  The appellant was purportedly hospitalized for the treatment of gastoduodenitis.  If these records have been retired, the RO/AMC shall attempt to obtain the retired records from the appropriate retirement facility or any other potential storage facilities.

All inquiries must be clearly documented in the Veteran's claims file.  In addition, all responses thereto must be associated with the claims file, to include any negative responses.  If any of the records cannot be obtained and VA does have affirmative evidence that they do not exist, then the RO/AMC must inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC shall inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.  An appropriate period of time within which to respond will be allowed.  See 38 C.F.R. § 3.159(e).

5.  The RO/AMC should request that the Veteran provide a stressor statement concerning the reported airplane crash that he witnessed while performing temporary duties at Incirlik Air Force Base, Turkey.  The Veteran should be advised that this information is vitally necessary to obtain supportive evidence on the stressful events and he must be asked to be as specific as possible.  It would be helpful if the appellant could provide the type of plane that crashed, the number of men he saw killed or injured, where the crash occurred, and the time of year that the crash occurred, and whether any other people witnessed the event.  He should be informed that, without such details, an adequate search for verifying information cannot be conducted.  The RO/AMC should note in the record the responses provided by the Veteran.

6.  Upon receipt of the above answers, the RO/AMC should provide that information to the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate entity, and seek verification of his reported stressor.  Any obtained evidence should be included in the claims folder for future review.

7.  Only after Items 1 through 6 have been accomplished, then the RO/AMC should schedule the appellant for an orthopaedic examination in order to determine whether the appellant now suffers from a left shoulder disorder.  The examiner should be given a copy of this remand and the appellant's entire claims folder.  The examiner should be requested to review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion as to whether the appellant now suffers from the residuals of a left shoulder injury, and if he does, the examiner should also opine as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue (left shoulder), such testing or examination is to be accomplished prior to completion of the examination report.

8.  After Items 1 through 6 have been accomplished, the RO/AMC should then schedule the appellant for an audiological examination in order to determine whether the appellant now suffers from bilateral hearing loss and tinnitus.  The examiner should be given a copy of this remand and the appellant's entire claims folder.  The examiner should be requested to review the appellant's claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion as to whether the appellant now suffers from bilateral hearing loss and tinnitus, and if he does, the examiner should also opine as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue (bilateral hearing loss and tinnitus), such testing or examination is to be accomplished prior to completion of the examination report.

9.  After Items 1 through 6 have been accomplished, the RO/AMC should then schedule the appellant for an appropriate examination in order to determine whether the appellant now suffers from GERD and/or chronic gastroenteritis.  The examiner should be given a copy of this remand and the appellant's entire claims folder.  The examiner should be requested to review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion as to whether the appellant now suffers from GERD and/or chronic gastroenteritis, and if he does, the examiner should also opine as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue (GERD and/or chronic gastroenteritis), such testing or examination is to be accomplished prior to completion of the examination report.

10.  After Items 1 through 6 have been accomplished, the RO/AMC should then schedule the appellant for a psychiatric examination in order to determine whether the appellant now suffers from a psychiatric disorder, to include but not limited to depression and posttraumatic stress disorder (PTSD).  The examiner should be given a copy of this remand and the appellant's entire claims folder.  The examiner should be requested to review the appellant's claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein, to include any verified stressors.  The examiner should further comment on whether any found psychiatric disorder is secondary to the service-connected lower back disorder.  If not, is the psychiatric disability aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected lower back disorder.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

11.  After the above taskings has been accomplished, the RO/AMC should arrange for the appellant to be examined by an urologist.  The examiner should be asked to comment on the following:

A.  After physically examining the appellant, the examiner should comment on whether the appellant now suffers from an actual disability, disorder, or condition that may be etiologically related to his treatment by VA for bladder cancer.  

B.  The examiner should opine as to whether the treatment he received at VA immediately prior to the discovery of bladder cancer was proper.  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?  The examiner should further comment on whether the treatment and the care provided by VA personnel were:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

D.  The examiner is asked to state whether there was a lack of care or failure to diagnose the bladder cancer resulted in an additional disability.  

The complete rationale for all opinions expressed must be provided and the examiner should discuss any contrary opinions, including that of the appellant.

The claims folder and this Remand must be made available to the examiner for review prior to the examination.  

12.  After the above taskings has been accomplished, the RO/AMC should arrange for the appellant to be examined by a cardiologist.  The examiner should be asked to comment on the following:

A.  After physically examining the appellant, the examiner should comment on whether the appellant now suffers from an actual disability, disorder, or condition that may be etiologically related to the alleged lack of treatment for a cardiac condition by the VA.  

B.  The examiner should provide comments as to whether the appellant should have been provided with the type of treatment he received prior to the discovery of the cardiac disability, i.e., the treatment he received at the VA, or whether another treatment, including testing and immediate hospitalization, should have been provided by VA medical personnel.  

C.  The examiner should provide comment as to whether the treatment he received immediately prior to the discovery of the cardiac disorder was proper.  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?  The examiner should further comment on whether the treatment and the subsequent care provided by VA personnel were:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

D.  The examiner is asked to state whether there was a lack of appropriate care or a failure to diagnose a cardiac condition that resulted in an additional disability.  

The complete rationale for all opinions expressed must be provided.

The claims folder and this Remand must be made available to the examiner for review prior to the examination.  

13.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examinations reports.  If the examinations reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

14.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


